ORDER
PER CURIAM.
Employer, Chrysler Motors Corporation, appeals from a final award of the Labor and Industrial Relations Commission (Commission) awarding claimants, decedent autoworker’s surviving spouse and dependents, compensation on their worker’s compensation claim against employer. The Commission found that decedent’s on-the-job heart attack was induced by his employment.
This case involved contested factual issues which were resolved by the fact finder in favor of claimants. We defer to the Commission’s resolution of these issues on appeal. The order of the Commission is supported by competent and substantial evidence on the whole record; no error of law appears. An extended opinion would have no precedential value.
The final award of the Commission is affirmed. Rule 84.16(b).